internal_revenue_service dollar_figure -j department of the treasury washington dc contact person telephone number in reference to mar employer identificatibaenumber key district_office legend p r s t u v w x y z dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the affiliation transaction described below r was formed to support benefit and operate an integrated health care services delivery network exempt from federal_income_tax under sec_501 of the code and as a nonprivate foundation under sec_509 by letter of even date it is being recognized as s is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 it operates an acute general care hospital t is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 coordination of health care services and to support members of the s system member of s prior to the proposed affiliation t is the sole v and w it was formed in part to provide planning and u u is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_36 a contributed and intended to support the mission of sdollar_figure it was formed to receive manage and dispense funds and w are exempt under sec_501 of the code they were created to hold and manage real_property x systen y z and p are entities within another health care x is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 it operates an acute general care hospital is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 member of x prior to the affiliation y is the sole corporate z and p z is exempt under sec_501 of the code p is exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 you have stated that the respective systems have agreed to in addition you have stated that as soon thereafter as affiliate to form a regional health care network affiliation agreement provides the terms by which the hospitals and affiliates will cause r to become their sole corporate member possible the parties shall cause of the membership and equity interests held by t and in the hospitals and affiliates of the systems to be vested in r will also cause its certificate of incorporation and bylaws to be amended as necessary to vest in r certain reserved powers each hospital and affiliate the you have stated that r’s reserved powers over the hospitals and the affiliates will consist of two categories i imposition powers defined as powers that r can unilaterally impose or initiate and ii approval powers defined as powers that r can exercise with respect to an entity only upon a recommended action by such entity granting or withholding approval in its sole discretion you have stated that in accordance with the affiliation agreement r’s reserved powers will be exercised by a vote of its board_of directors a two-thirds vote of r’s board is required for the exercise by r of any imposition powers and its approval powers with respect to the dissolution or liquidation of a hospital or affiliate and the distribution of its assets the merger consolidation or corporate_reorganization of a hospital b02 or affiliate or the sale lease or exchange of all or substantially_all of the assets of an entity greater percentage is required_by_law or the affiliation agreement all other decisions require a majority decision of r’s board except where a you have stated the following imposition powers have been granted to r to remove with or without cause the directors or trustee sec_1 of a hospital or affiliate to appoint and remove with or without cause the president of a hospital or affiliate to amend alter restate or repeal the certificates of incorporation and bylaws of a hospital or affiliate subject_to any government or judicial approvals which may be required_by_law except as otherwise required by paragraph and of the approval powers enumerated below any transaction which would result in a change_of_ownership membership or control of the hospital or affiliate subject_to applicable law and the terms of any debt instruments to transfer and reallocate cash or assets between or among the hospitals and affiliates the development of new programs and affiliations with respect to or involving a hospital or affiliate to negotiate and execute managed care contracts on behalf of the hospital or affiliate and to negotiate and execute exclusive contracts and non- competition agreements on behalf of the hospital or affiliate action on the following matters shall be initiated by the board_of the hospital or affiliate but no such action shall be effective unless and until approved by r approval powers the appointment of trustees directors the dissolution or liquidation of a hospital or affiliate and the distribution of its assets the participation of any hospital or affiliate in any merger consolidation or corporate_reorganization involving the hospital or affiliate the sale lease or exchange or other_disposition of all or substantially_all of the assets cf the hospital or affiliate the capital and operating budgets of the affiliate affiliate any unbudgeted capital expenditures by the hospital or the incurrence of debt in excess of one year in duration and the strategic plan of the hospital or affiliate you have stated that r will monitor and audit the compliance r may exercise its powers to remove a director trustee or of the hospitals and the affiliates with its directives should the hospitals or affiliates fail to comply with the directives of r president of such organization the governing body and committees of r will meet regularly to exercise overall responsibility for operational decisions involving those day-to- day and long-range strategic management determinations that have been delegated by the hospitals and the affiliates you have requested the following rulings in connection with this series of transactions the proposed affiliation will have no adverse impact on the tax exempt and public charity status of y and that following the affiliation will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of x and that following the affiliation x will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt status of and that following the affiliation z will continue to qualify as an exempt_organization under sec_501 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of p and that following the affiliation p will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of s and that following the affiliation s will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt status of v and that following the affiliation vv will continue to qualify as an exempt_organization under sec_501 of the code the proposed affiliation will have no adverse impact on the tax exempt status of w and that following the affiliation w will continue to qualify as an exempt_organization under section c of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of u and that following the affiliation u will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of r and that following the affiliation r will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code neither the provision of management fiscal administrative or other services nor any transfer of assets or resources among the parties wiil result in unrelated_business_income to any of the parties or otherwise adversely affect the tax-exempt status of any of the parties sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the a charitable purpose within the meaning of promotion of health is sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for 30s charitable purposes and is exempt under sec_501 of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes thus for the conduct providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose b s w group inc v commissioner t cc see an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry states u s v unite sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function lyyy25uu48 constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity court followed the reasoning of sec_1_502-1 which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent’s tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations similarly if the organization is in this regard the accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent a joint operating or affiliation agreement between see b s w group inc supra furthermore exemption under the previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_5c1 c of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations and hcsc-laundry supra integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business geisinger supra and revrul_78_41 supra unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 organizations are in a parent and subsidiary relationship then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting however if the participating exempt see revrul_77_72 supra with respect to see at issue then is whether the joint operating or affiliation agreement has established a parent and subsidiary relationship such that corporate services and payments provided between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to the accomplishment of exempt purposes could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and occur in the context of a close relationship among then based on all the facts and circumstances we conclude that the affiliation agreement effectively binds the parties under the common_control of r so that the participating organizations are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of r’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority under the affiliation agreement to r’s governing body to establish their budgets including major expenditures debt contracts managed care agreements and capital expenditures and to monitor and audit their compliance with its directives addition the governing body and its committees meet regularly to exercise overall responsibility for operational decisions in involving the day to-day and long range strategic management decisions that have been delegated by the participating entities therefore services provided between the previously unrelated sec_501 tax exempt_organizations through the affiliation agreement are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the parties will not adversely affect their tax exempt status under sec_501 of the code by the proposed transactions as they will continue to promote health within the meaning of revenue_ruling affect their public charity status because the basis for their respective classifications as public_charities will remain the same the parties will not adversely the transfer of resources and the sharing or provision of goods facilities and services among the sec_501 entities will not produce unrelated_business_income under sec_511 through of the code because the above organizations are financially and structurally related as part of an alliance to promote the health of the community accordingly based on all the facts and circumstances described above we rule as follows the proposed affiliation will have no adverse impact on the tax exempt and public charity status of y and that following the affiliation y will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of x and that following the affiliation x will continue to qualify as an exempt_organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt status of z and that following the affiliation will continue to qualify as an exempt_organization under sec_501 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of p and that following the affiliation p will continue to qualify as an exempt 3tf - organization under sec_501 and as a public charity under sec_509 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of s and that following the affiliation s will continue to qualify as an exempt_organization under sec_501 and as under sec_509 of the code a public charity the proposed affiliation will have no adverse impact on the tax exempt status of v and that following the affiliation v will continue to qualify as an exempt_organization under sec_501 of the code the proposed affiliation will have no adverse impact on the tax exempt status of w and that following the affiliation w will continue to qualify as an exempt_organization under sec_501 of the code the proposed affiliation will have no adverse impact on the tax exempt and public charity status of u and that following the affiliation u will continue to qualify as an exempt_organization under sec_501 and as under sec_509 of the code a public charity the proposed affiliation will have no adverse impact on the tax exempt and public charity status of r and that following the affiliation r will continue to qualify as an exempt_organization under sec_501 and as under sec_509 of the code a public charity these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that sec_6110 4j of the code provides that requested them they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described zle - ll- we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely marvin frieklander marvin friedlander chief exempt_organizations technical branch
